DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Darley-Emerson on April 14, 2021.

The application has been amended as follows: 

At line 2 of claim 1, [5%] was replaced with ---7%---.
At line 6 of claim 1, [2%] was replaced with ---4%---.
At line 8 of claim 1, [60%] was replaced with ---70%---.
Claim 21 was cancelled.

Allowable Subject Matter
Claims 1-7, 10-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the reference relied upon in the previous office action. The Venuesa reference allows a maximum of 5% of cationic polymer, versus the newly recited minimum of 7%. Regarding the Green reference, applicant’s declaration demonstrates that alkyl polyglucosides give rise to phase stability when used in amounts commensurate in scope with the claims as now amended, while this is not true of nonionic surfactants generally. This is in contrast to the teaching in Green that would lead the person of ordinary skill to expect that nonionic surfactants are generally equivalent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761